Citation Nr: 1732257	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a bilateral hearing loss disability, currently rated as 60 percent disabling.

2.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to July 26, 2010.

3.  Entitlement to an increased disability rating for chondromalacia with traumatic arthritis in the right knee, currently rated as 20 percent disabling.

4.  Entitlement to a disability rating in excess of 30 percent for a left knee disability prior to April 27, 2009, and a rating in excess of 20 percent thereafter.

5.  Entitlement to an increased disability rating for instability of the right knee, currently rated as 10 percent disabling.

6.  Entitlement to an increased disability rating for instability of the left knee, currently rated as 10 percent disabling.
7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Karl A. Kazmierczak


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1979, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was before the Board in January 2015, at which time the appeal was remanded for further development.  The Board finds that there has been substantial compliance with its January 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Originally before the Board were the issues of entitlement to a total disability rating for compensation based on individual unemployability (TDIU), as well as entitlement to a rating in excess of 30 percent for a left knee disability prior to April 27, 2009, and a rating in excess of 20 percent thereafter.  However, upon remand, the RO readjudicated the issues concerning the disability rating for bilateral hearing loss disability, PTSD, and a right knee disability, interpreting them as inextricably intertwined with the issue of TDIU.  Because the RO certified these issues to the Board, the Board will address them on appeal to determine if the Veteran is entitled to increased ratings for any of these service-connected disabilities.  

The Board notes that in an August 2011 rating decision, the Veteran's disability rating for PTSD was increased from 50 percent to 100 percent disabling, effective July 26, 2010.  Because the Veteran is now rated at 100 percent disabling for this service connected disability, the Board will only consider the period prior to his increase, i.e. prior to July 26, 2010, on appeal.

Similarly, as discussed in detail below, the Veteran was also granted special monthly compensation, effective July 26, 2010, due to his PTSD being 100 percent disabling, and additional service-connected disabilities, not including PTSD, being independently ratable at 60 percent or more.  As a result, the TDIU claim is moot, effective July 26, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the evidence of record shows that the Veteran's bilateral hearing loss disability was at worst, manifested by an exceptional pattern of hearing loss with Roman numerical designation of VIII in the left ear and X in the right ear.

2.  Throughout the appeal period, prior to July 26, 2010, the service-connected PTSD does not show symptomatology that more nearly approximates a disability picture of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

3.  Throughout the appeal period, the right knee disability has not shown limitation of flexion of 15 degrees or less, or limitation of extension of 20 degrees or greater.

4.  Prior to April 27, 2009, the left knee disability has not shown limitation of flexion of 15 degrees or less, or limitation of extension of 30 degrees or greater.

5.  After April 27, 2009, the left knee disability has not shown limitation of flexion of 15 degrees or less, or limitation of extension of 20 degrees or greater.

6.  Instability of the right knee has been manifested by objective evidence equivalent of no more than slight knee impairment.

7.  Instability of the left knee has been manifested by objective evidence equivalent of no more than slight knee impairment.

8.  For the period prior to July 26, 2010, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

9.  Since the Veteran was granted a 100 percent rating for PTSD, effective July 26, 2010, as well as a special monthly compensation for having over 60 percent evaluation for additional disabilities, effective July 26, 2010, an award of TDIU after that date could result in no further benefit.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 60 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016). 

2.  The criteria for an evaluation in excess of 50 percent, prior to July 26, 2010, for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2016).

3.  The criteria for an evaluation in excess of 20 percent for the right knee with traumatic arthritis and limitation of extension and flexion, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5010-5260 and 5010-5261 (2016).

4.  The criteria for an evaluation in excess of 30 percent for a left knee disability prior to April 27, 2009, and a rating in excess of 20 percent thereafter with limitation of extension and flexion, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5010-5260 and 5010-5261 (2016).

5.  The criteria for a disability rating in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2016).

6.  The criteria for a disability rating in excess of 10 percent for instability of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2016).

7.  Entitlement to a TDIU is warranted for the period prior to July 26, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).

8.  There is no question of law or fact remaining involving the claim of entitlement to a TDIU, effective July 26, 2010, and the appeal from that date is moot.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  At the outset, the Board notes that considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA has fulfilled its duty to notify and assist with respect to this issue, and any error is harmless.

The Veteran was notified in a March 2009 letter of the type of evidence necessary to establish his claim.  The Veteran was notified of what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the Veteran was informed of the criteria for establishing an increased disability rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.

Regarding the duty to assist, the record contains the Veteran's service treatment records (STRs), VA medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative. 

The Board finds that all necessary development has been accomplished and appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required.

Analysis

TDIU

A veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

VA may consider the level of education, special training, and previous work experience in making this determination, but may not consider the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. (1991).

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a) as support for the conclusion that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the Board will review the medical evidence in the context of the other evidence of record prior to reaching an ultimate conclusion regarding his employability.

A total disability rating for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Again, the Board has reviewed all the evidence in the Veteran's claim file, but will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed an application for TDIU on January 30, 2009, citing his knee, PTSD, and hearing loss disabilities.  As will be explained in detail below, the Board will first address the period prior to July 26, 2010.

Period prior to July 26, 2010

At the time of the Veteran's application, the Veteran was service-connected for the following disabilities at the following rates: PTSD at 50 percent disabling; bilateral hearing loss disability at 30 percent disabling; chondromalacia of the left knee at 20 percent disabling; chondromalacia of the right knee at 20 percent disabling; tinnitus at 10 percent disabling; fracture of the right fourth digit at 0 percent disabling.  His combined evaluation for compensation was 80 percent.  Since that time, throughout the period on appeal, he has had a disability rating in excess of 40 percent and a combined rating in excess of 70 percent.  Therefore, the Veteran meets the threshold requirements for TDIU, as set forth in 38 C.F.R. § 4.16 (a).

In an October 2008 VA examination, the Veteran reported that the highest level of education he obtained before his military service was ninth grade.  He reported his  academic performance as average and reported no specific achievements, during his school years.  Before he joined the service, he worked picking cotton for twelve years with his mother.

In a March 2009 VA examination, the Veteran reported only an eighth grade education and that he dropped out of school to help his mother.  He stated that he received his high school diploma in the Army.  In an April 2009 VA examination, the Veteran reported that after his military service, he worked at McDonald's for 2-3 years and then security for 17-18 years.

In a March 2010 VA examination, the Veteran reported his usual occupation as security, but that he was no longer employed.  He cited retirement as of February 2009 due to medical problems, including PTSD, hearing, and knee problems.  The examiner noted that the Veteran's bilateral knee pain has significant effects on his usual occupation, due to decreased mobility, weakness or fatigue, and pain.

Upon review of the evidence of record, the Board resolves the benefit of the doubt in favor of the Veteran and finds that the Veteran's service-connected disabilities prevent him from obtaining substantially gainful occupation.  As such, the Board concludes that TDIU is warranted under 38 C.F.R. § 4.16 (a).

Period after July 26, 2010

The Board finds that the Veteran's claim for TDIU after July 26, 2010 is moot.  

In June 1999, VA's General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court), taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114 (s). 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

In this case, the Veteran has been awarded a 100 percent schedular evaluation for PTSD, effective July 26, 2010.  Furthermore, since that time, the Veteran has been granted special monthly compensation under 38 U.S.C. § 1114 (s) for having additional service-connected disabilities, other than PTSD, at a combined rating of greater than 60 percent.  Therefore, there is no actual or potential benefit that could arise by awarding TDIU and the claim for TDIU is moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As mentioned above, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Thus, while the Board has reviewed all of the evidence in the Veteran's claim file, not all evidence reviewed will be discussed in detail.

A. Bilateral hearing loss disability

The Veteran's bilateral hearing loss disability is currently rated as 60 percent disabling.  Because the RO certified this issue to the Board as part of the Veteran's TDIU claim, the Board will consider whether the Veteran is entitled to a higher rating.  In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a), (b).

The Veteran was afforded a VA examination for his bilateral hearing loss disability in April 2009.  This examination showed the Veteran's pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
95
100
105
105
LEFT
60
90
100
100

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and of 75 in the left ear.  Pure tone threshold averages were 101 decibels in the right ear and 88 decibels in the left ear.

Application of the regulations to the findings from the April 2009 audiogram show that both ears show an exceptional pattern of hearing loss and therefore, Table VIa is used to determine the numerical designation of hearing impairment, which for the left ear is VIII and for the right ear is X.  Applying these to Table VII does not provide for a disability rating in excess of 60 percent.  

The Veteran was afforded another VA examination in June 2014.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
75
95
105+
LEFT
45
80
95
90

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 74 in the left ear.  Pure tone threshold averages were 81 decibels in the right ear and 78 decibels in the left ear.

Application of the regulations to the findings from the June 2014 audiogram do not show an exceptional pattern of hearing loss.  Therefore, Table VI is used to determine the numerical designation of hearing impairment, which yields a Roman numeral VI for both ears.  Applying these to Table VII does not provide for a disability rating in excess of 60 percent. 

To the extent that the Veteran reports that his hearing acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra. 

The evidence does not show that a rating in excess of 60 percent is warranted.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. PTSD

The Board will consider the Veteran's entitlement to an increased rating for his service-connect PTSD, during the period prior to July 26, 2010.  As explained above, in an August 2011 rating decision, the Veteran's disability rating for PTSD was increased from 50 percent to 100 percent disabling, effective July 26, 2010, and thus this later period is no longer on appeal.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is appropriate with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency. 38 C.F.R. § 4.130 .

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.

In this case, the Veteran's appeal was certified to the Board in January 2017, so the revised regulations are applicable.  As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  However, an examiner's discussion of symptoms associated with any assigned score would still be useful in the evaluation of psychiatric disabilities.

The Board has reviewed VA treatment records from the period on appeal, which show that the Veteran was treated multiple times for PTSD.  For example, a treatment record from March 2008 reported that the Veteran has the following PTSD symptoms: hypervigilance, increased startle, decreased concentration, isolation, avoidance, mistrust, and OCC intrusive thoughts triggered by planes and loud noises.  However, the Veteran presented as well-groomed and casually dressed with good eye contact and interaction.  The record stated that he was polite and cooperative, though he became tearful.  His speech was spontaneous, monotone and his mood mildly dysphoric.  His affect had mildly decreased range and normal intensity and was appropriate.  He was alert and oriented to person and place.  His thoughts were coherent, logical, and goal directed.  His insight and judgment were fair.

Another treatment record from April 2008 reports that the Veteran had a period of irritability in which he threw his walking cane towards a car that was playing loud music and the owner would not lower it, despite the fact that the Veteran asked him to do so because it was disturbing his wife.  However, the Veteran also reported going to the park with his wife and son and flying a kite, during which he had fun and that he planned to go fishing sometime in the week with his son.  He was observed to be well-groomed, casually dressed and had good eye contact and interaction with the examiner.  He was polite and cooperative, though became tearful.  His speech was spontaneous and monotone, and his mood was euthymic.  His affect had mildly decreased range and normal intensity and was appropriate.  He was alert and oriented to person and place.  His thoughts were coherent, logical, and goal directed.  The Veteran denied hallucinations, delusions, suicidal or homicidal ideation, and his insight and judgment were fair.

In October 2008, the Veteran was afforded a VA examination.  The Veteran reported problems sleeping, nightmares, problems concentrating, and feelings of anxiety; that he does not like to watch television, go to movies, or be in confined spaces; his symptoms affect his total daily function, which results in problems concentrating; depression; not feeling good and like his is not doing "anybody any good"; frequent crying; thinking about death and dying, but not suicide; his symptoms occur as often as two times a week with each occurrence lasting 10-15 minutes.

The examiner reported that the Veteran was a reliable historian; that his orientation was within normal limits; his appearance, hygiene, and behavior were appropriate; he maintained good eye contact; his affect and mood were normal; his communication was within normal limits, though there was abnormal speech which occurred occasionally; his speech was slow and had low volume, but not circumstantial circumlocutory, stereotypical, illogical, obscure, irrelevant or pressured speech.  The examiner also reported that the Veteran showed difficulty understanding complex commands and following directions on getting places and he could only understand two-step commands.  The examiner stated that panic attacks were absent; there was no suspiciousness present; no delusional and hallucination history; no delusion or hallucination observed; and, no obsessive rituals.  The Veteran's thought processes were appropriate; his judgment was not impaired; and, abstract thinking was normal.  He had mild impaired memory, forgetting names, directions, recent events, and many aspects of his childhood.  He had no suicidal ideation or homicidal ideation.

The examiner evaluated the Veteran under the outdated DSM-IV criteria.  However, because a diagnosis of PTSD was not in question, but rather the Veteran's symptoms, the Board finds that this examination is still relevant to an adjudication of an increased rating.  For Axis I the examiner noted the Veteran's PTSD and no substance abuse; for Axis II the examiner put no diagnosis; for Axis III the examiner noted hearing loss and arthritis; for Axis IV the examiner noted problems with employment, lack of social relationships, estranged relationships with siblings and children.  The examiner assigned him a GAF score of 60.

The examiner remarked that the Veteran has difficulty socializing with others because he does not feel comfortable in public places; he has problems at work with his hypervigilance and irritability; he is easily startled when the phone rings and is bothered by small things at work; socially, he feels anxious and uncomfortable in public places, so has been unable to socialize appropriately with others.  The Veteran denied having friendships and only socializes with his wife.  Mentally, he does not have difficulty performing activities of daily living; he functioned satisfactorily with routine behavior, self-care and normal conversation.  The Veteran did not appear to pose any threat of danger or injury to himself or others. 

In March 2009, the Veteran was afforded another VA examination.  The Veteran reported nightmares and difficultly sleeping; distress at loud noises, smells that resemble gunpowder, and airplanes; a sense of a foreshortened future; anger and irritability towards others, including his wife and other people; keeping mostly to himself and only knowing a few people well; checking the house at night to ensure that everything is tight; his wife is afraid to touch him; being hypervigilant and suspicious; sitting near a door when he goes to a restaurant so that he can see everything going on; decreased concentration; slight anxiety and a couple of panic attacks; depression of 2 to 3 on a 10 scale of severity; and, enjoys being with his wife, however, is limited in some activities because of his knees.  The Veteran reported that he worked until January 2009 as a security officer, but had to stop "due to my bad knees."

The examiner reported that the Veteran communicated slowly; his speech was slow in rate and low in volume and his concentration appeared to be intact; there was no history of delusion, hallucination, illusion, or obsessional rituals noted; his thinking processes appeared to be intact and goal directed; there was no impairment of judgment or abstract thinking; his memory, recent and remote, seemed to be intact; and there was no suicidal or homicidal thinking noted.

The examiner evaluated the Veteran under the outdated DSM-IV criteria.  For Axis I the examiner noted that the Veteran's PTSD was chronic, ongoing, and slightly worse than the examination from a year and a half ago; for Axis II the examiner put no diagnosis; for Axis III the examiner noted a worsening of the Veteran's limb problems, including his knees; for Axis IV the examiner noted that the Veteran's PTSD symptomatology has remained the same since his previous examination more than a year ago, however, because he has stopped working, his overall symptomatology seems to have worsened.  He has more time to think about Vietnam.  He feels less worthy during the day and is having difficulty in coping on a day-to-day basis, though most to the time he does so adequately.  The examiner assigned him a GAF score of 55.  

The examiner opined that the Veteran's psychiatric condition has worsened.  He continued to suffer from recurrent recollections, recurrent distressing dreams, and distress at exposure to sensory cues and similar events which remind him of his time in Vietnam.  He has symptoms of avoidance, including not wanting to talk about his experiences, feeling detached and estranged from others, not wanting to socialize appropriately, and having a sense of a foreshortened future.  The Veteran also had symptoms of increased arousal as evidenced by not getting totally restful sleep, feeling angry and irritable, feeling hypervigilant and suspicious, and being easily startled.  The Veteran got along fairly well with co-workers and supervisors when working, but basically worked alone.  At the time of the examination, he reported that he was no longer working in the last three months.  He has some difficulty at home getting along with his wife and has taken anger management courses in the past.  While the Veteran can care for his personal needs, he isolates and withdraws from others when not having scheduled activities.  The examiner found that the Veteran did not pose any threat of persistent danger or injury to himself or others.

In a treatment record from September 2009, the Veteran reported that his PTSD and mood were stable on his medications, and that he was experiencing improved sleep.  He denied significant depressed mood, feelings of worthlessness or hopelessness, suicidal and homicidal ideation, excessive irritability, or mania.  However, he did have the following PTSD symptoms: hypervigilance, increased startle, decreased concentration, isolation, avoidance, mistrust, and OCC intrusive thoughts triggered by planes and loud noises.  It was reported that he was well-groomed and casually dressed.  He had good eye contact and interaction and was polite and cooperative.  His speech was spontaneous and monotone and his mood was euthymic.  His affect had a mildly decreased range and normal intensity and was appropriate.  He was alert and oriented to person and place.  His thoughts were coherent, logical, and goal directed.  The Veteran denied hallucinations and delusions, and his insight and judgment were fair.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent during the period on appeal.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7 , 4.130, Diagnostic Code 9411.

During the appeal period, the Veteran exhibited a variety of PTSD symptoms, including, but not limited to, sleep impairment with nightmares; depressed mood; intrusive recollections; anxiety; some memory loss; irritability; avoidance tendencies; disturbances of motivation and mood; and circumstantial, circumlocutory or stereotyped speech.  However, none of the symptoms are of such severity to meet or approximate the criteria required for a 70 percent disability rating. 

Indeed, all treatment and evaluation reports from the appellate period reflect that the Veteran is appropriate in appearance; there is no indication that he neglects either his personal appearance or hygiene or is unable to care for himself in the areas of daily living.  He reported no suicidal ideation, obsessive rituals, or spatial disorientation, and none were observed.  While the Veteran reported occupational impairment, in his March 2009 VA examination, he attributed this to his knees.  The March 2009 examination also indicated that the Veteran got along fairly well with his co-workers and supervisors when working.  The Veteran reported being irritable, and there was a noted violent incident when he threw a cane at a car, as reported in the April 2008 treatment record.  However, the Veteran also reported enjoying spending time with his wife, and the record indicates that he partakes in social outings with her and his son.  There were no reported or observed deficiencies in the Veteran's judgment or thinking.

Furthermore, the Board notes the Veteran was assessed a GAF score of 60 by the VA examiner in October 2008, and a GAF score of 55 in March 2009, which indicate moderate symptoms.  While not dispositive of the Veteran's condition, when the GAF score is viewed in light of the other evidence of record, specifically VA examinations and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 50 percent rating.

The Board acknowledges that the March 2009 VA examiner noted the Veteran's symptoms had worsened.  However, even upon consideration of the worsening symptoms noted during the March 2009 VA examination, the overall disability picture throughout the appeal period in question approximates no more than a 50 percent disability rating and the criteria for a 70 percent disability rating are not met.  

In summary, the Board finds that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).  Accordingly, his myriad of symptoms does not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation or higher.

C. Bilateral Knees

The Board now turns to the Veteran's service-connected knee disabilities.  

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) Excess fatigability; (e) Incoordination, impaired ability to execute skilled movements smoothly; (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Likewise, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this regard, the Court in Burton v. Shinseki, 25 Vet. App. 1 (2011), held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.

The Veteran's knees have been rated for chondromalacia with arthritis by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, pertaining to limited flexion, as well as Diagnostic Code 5257, pertaining to instability.

As previously noted, arthritis due to trauma is rated as degenerative arthritis and evaluated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  Additionally, under 38 C.F.R. § 4.59, it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Significantly, VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

The Veteran was afforded a VA examination in April 2009.  The Veteran reported pain in the bilateral knees occurring 24 times per day and each time lasting 0.5 hours.  He described localized pain, which is crushing, aching, sharp and sticking.  From 1 to 10 (10 being the worst pain) the Veteran identified the pain level as 8.  The pain could be elicited by physical activity and standing or walking.  The pain was described as coming spontaneously and could be relieved by Motrin.  The Veteran can function with medication. 

The Veteran reported the following symptoms: stiffness, swelling, heat, giving way, locking and dislocation.  He did not have weakness, redness, lack of endurance and fatigability.  The treatment was left knee brace, Motrin, aspirin.  The Veteran also reported arthroscopy of his left knee in 1988 and described the residuals of pain.  There was no joint replacement.  A March 2009 x-ray of the left knee showed tricompartmental osteoarthritis changes and marked lateral compartment narrowing. The Veteran reported the following functional impairments: decreased ability to squat, stand, drive, or walk for prolong periods.  

The examiner reported that the Veteran's posture was within normal limits and his gait was antalgic.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  For ambulation, the Veteran required a cane and left knee brace for stability.  The Veteran did not require a brace, crutches, corrective shoes, or a walker.

The Veteran's right knee showed tenderness and guarding of movement, but no signs of edema, effusion, weakness, redness and heat.  There was no subluxation.  On the left there was edema, tenderness, and guarding of movement.  The left knee showed no signs of effusion, weakness, redness and heat.  There was no subluxation. 

In addition, neither knee revealed crepitus, and there was no genu recurvatum and locking pain.

Range of motion for flexion of the right knee was 100 degrees, with pain occurring at 100 degrees.  Flexion for the left knee was 90 degrees, with pain occurring at 90 degrees.  Extension for both knees was 0 degrees, with pain occurring at 0 degrees.

The examiner reported that on the right, joint function was additionally limited by pain after repetitive use with pain having a major functional impact; joint function was not additionally limited by fatigue, lack of endurance, or incoordination after repetitive use.  There was no additional limitation in degree.  

On the left, the joint function is additionally limited by pain and weakness after repetitive use, with pain as the major functional impact;. joint function was not additionally limited by fatigue, lack of endurance, and incoordination after repetitive use.  There was no additional limitation in degree.

The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.

The functional impairment caused by the bilateral knee condition was a decreased ability to squat, stand, drive, or walk for prolonged periods due to pain, stiffness, and giving way.  The impairment interferes with any activities that require prolonged standing, walking, or driving.

The VA established diagnosis was changed to chondromalacia with posttraumatic arthritis, right knee and posttraumatic tricompartmental arthritis with lateral narrowing, left knee, status post arthroscopic surgery with scars.  This was a result of a progression of the previous diagnosis.  The left knee developed tricompartmental arthritis and lateral narrowing.  The subjective factors were: history of bilateral knee injuries with pain.  The objective factors were: examination findings of antalgic gait with use of cane and left knee brace for stability, left knee edema, bilateral knee tenderness and guarding of movement, crepitus, decreased range of motion with pain and weakness.  The Veteran provided x-ray results that showed the left knee tricompartmental arthritis and lateral narrowing, scars to left knee from arthroscopic surgery.

The examiner opined that the effect of the condition on the Veteran's usual occupation is moderate and the effect of the condition on his daily activity is moderate.

An April 2009 VA treatment record states that the Veteran complained of left knee lateral joint pain with prolonged weight bearing, climbing stairs, squatting or prolonged sitting.  He denied left knee swelling, locking, or giving way.  The examination revealed slight antalgic gait using standard cane in the right hand; the left knee was in slight valgus alignment.  There was tenderness to palpitation in the lateral joint line with range of motion 0-125 degrees with patella-femoral crepitus.  There was negative AP/VV instability.  He had a 5/5 for flexion/extension.  X-rays from March 2009 showed tricompartmental osteoarthritis changes and marked lateral compartment narrowing.  The treatment plan includes ordering a lateral unloader brace for the Veteran's left knee.

A VA treatment record from November 2009 indicated that the Veteran has chronic bilateral knee pain and wears flexible knee braces bilaterally.

In March 2010, the Veteran was afforded another VA examination.  The Veteran reported that his knee has become worse because now he is falling.  He reported an incident where he fell at home because his left knee locked had "popped out."  The right knee does not pop out, but he reported pain.  He reported that his left knee gives way, has instability, pain, stiffness, swelling, and decreased speed of joint motion.  He did not report deformity, weakness, incoordination, locking episodes, or episodes of dislocation or subluxation in the left knee.  He reported that his right knee has pain, stiffness, pops (but, not out of place), swelling, and the conditions affect the motion of the joint.  He did not report that the right knee has a deformity, gives way, has instability, weakness, incoordination, decreased speed of joint motion, locking episodes, or flare-ups of joint disease.  He also reported repeated effusions. 

The examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran experienced standing limitations, that he was only able to stand for 15-30 minutes, and he was unable to walk more than a few yards.  He always uses a cane and a brace. 

The examiner observed an antalgic gait in the left leg.  There was no evidence of abnormal weight bearing or loss of a bone or part of a bone.  In both knees, the examiner noted no bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability, meniscus abnormality, abnormal tendons or bursae.  However, the examiner did note crepitation and patellar abnormality.  In the right knee, the examiner noted that compression and rotation of the knee joint medially refers pain to the lateral side of the joint.  There was tenderness of the lateral joint line.  Straight leg raising with inferior pressure against the patella and quadriceps contraction caused crepitus.  The pain was mild.  In the left knee, the examiner noted that compression of both the medial and lateral joint lines caused pain in the lateral knee joint.  There was tenderness of the lateral joint line.  Straight leg raising with inferior pressure against the patella and quadriceps contraction caused crepitus.  The pain was moderate.

For range of motion, there was objective evidence of pain with active motion on the left side.  Left flexion was 5 to 85 degrees.  Left extension was limited by 5 degrees.  There was no objective evidence of pain with active motion on the right side.  Right flexion was 5 to 115 degrees.  Right extension was limited by 5 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.

The examiner opined that the Veteran has tricompartmental arthritis of both knees, worse on the left.  The lateral compartment is more involved than the medial.  The examiner also noted occupational and usual daily activities that are limited by the Veteran's condition.

Finally, the examiner noted that no instability of the knees was found.  The giving way is because of pain, not because of instability.  No "popping out" of the knee joint or the patellofemoral joint was noted.

In June 2014, the Veteran was given another VA examination.  The Veteran reported constant popping in his right knee and that his range of motion was affected.  Function is affected because of difficult posture and position of sleep.  The popping awakens him.  Swelling occurs after 15 to 20 minutes.  Changing position and posture immediately reduces pain.  The Veteran reported a pain level of 8.  He noted that he has pain free cycles when he takes medication.

The Veteran did not report that flare-ups impact the function of his knee.  There was also no increased pain, weakness, fatigability or incoordination with repeat testing, so the examiner opined that it was unlikely that there would be increased limitation of function ability with repetitive use testing.

Range of motion for flexion of the right knee was 120 degrees, with pain occurring at 120 degrees.  Flexion for the left knee was 120 degrees, with pain occurring at 120 degrees.  Extension for both knees was 0 degrees, with no evidence of painful motion.

There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Both knees had normal muscle strength (5/5).  Joint stability tests showed, in both knees, normal anterior instability, posterior instability, and medial-lateral instability. 

There was no evidence of: recurrent patellar subluxation/dislocation; meniscal conditions or surgical procedures for a meniscal condition; total knee joint replacement; arthroscopic or other knee surgery; scars (surgical or otherwise) related to any conditions or to the treatment of any conditions listed; pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed.

The Veteran reported using braces and a cane.

X-ray evidence shows degenerative or traumatic arthritis in both knees, but no evidence of patellar subluxation.

The examiner noted that the Veteran's knee does not impact his ability to work.  Mitchell criteria showed no pain on motion, weakened movement, excess fatigability, diminished endurance, incoordination, pain throughout motion, limited motion, or pain on palpation.  A clarification to this examination, from July 2014, amended that under the Mitchell criteria, there was limited motion.

A VA treatment record from June 2015 noted chronic knee deformities in both the right and left knees, as well as braces in place.  It also noted that a scooter evaluation was requested.

The Veteran was afforded another VA examination in December 2015.  The examination noted in both knees tendonitis/tendonosis, meniscal tear, anterior cruciate ligament tear, joint osteoarthritis, and instability.  The examiner also noted a Baker's cyst in the right knee.

The Veteran did not report flare ups, but did report functional loss/impairment. 

For range of motion, the Veteran exhibited pain on both knees for flexion and extension and evidence of pain with weight bearing.  Both knees displayed abnormal range of motion and the range of motion itself contributes to a functional loss.  Flexion in the right knee was 75 degrees and in the left knee, 80 degrees.  Extension in the right knee was 0 degrees and in the left knee, 0 degrees.  In both knees, there was objective evidence of localized tenderness/pain on palpitation of the joint/associated soft tissue, with moderate severity, which was directly related to the condition in both knees.  The examiner also noted objective evidence of crepitus in both knees.

The Veteran was able to perform repetitive-use testing in both knees and there was no reported additional loss of function or range of motion after three repetitive tests.

The examiner noted additional factors that contribute to the Veteran's knee disability.  Specifically, on both knees, the examiner noted, less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-ups, contracted scars, etc.), instability of station, and interference with standing.  In addition, on the right knee, the examiner noted disturbance of locomotion, and on the left knee, the examiner noted weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.) and interference with standing.

The right knee was noted to have active movement against some resistance (4/5) with both flexion and extension.  The left knee showed normal strength (5/5) in both flexion and extension in both flexion and extension.  There was no muscle atrophy.

There was no ankylosis, no history of subluxation, and no history of recurrent effusion.  There was a slight history of instability in both knees.  Joint instability was performed in both knees and joint instability was found.  In the right knee, there was normal anterior instability and medial instability, and 1+ posterior instability and lateral instability.  In the left knee, there was normal posterior instability and 1+ anterior instability, medial instability, and lateral instability.

A meniscus condition was noted, specifically, frequent episodes of joint "locking" and joint pain on both the right and left side.  

The Veteran was reported to use assistive devices, specifically, the constant use of a brace, the regular use of a cane, and the regular use of a scooter were noted.  These devices are used due to pain for support.

The examiner stated that the Veteran's condition impacts his ability to perform an occupational task, as he cannot stand or walk due to pain and decreased range of motion.

A. Limited Motion

Right Knee

In this case, the RO assigned a 20 percent disability evaluation, based on chondromalacia with traumatic arthritis for a right knee disability.

Separate evaluations may be assigned for compensable limitation of flexion or extension.

To warrant a disability rating in excess of 20 percent pursuant to Diagnostic Code 5260, the evidence must show flexion functionally limited to 15 degrees or less.  See 38 C.F.R. § 4.7.  None of the evidence suggests that flexion is less than 15 degrees at any time, due to the factors.  All range of motion testing reflects that the Veteran retains flexion far better than 15 degrees.  In fact, at worst, flexion was noted to be limited to 80 degrees.

Referable to Diagnostic Code 5261, the extension was normal at 0 degrees throughout the appeal period, except at the March 2010 VA examination when it was 5 degrees; and no further decrease in extension on repetitive use has been demonstrated.  The evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 30 percent rating category requires limitation of extension to 20 degrees or more. 

Lastly, there is no evidence of malunion or non-union of the tibia and fibula, to warrant evaluation under Diagnostic Code 5262.  

The preponderance of the evidence, therefore, is against a disability rating in excess of 20 percent under Diagnostic Code 5010-5260, based on findings of painful motion and limited flexion of the right knee.  

Left Knee

In this case, the RO assigned a 30 percent for a left knee disability, based on chondromalacia with arthritis, prior to April 27, 2009, and a rating in excess of 20 percent thereafter.

Separate evaluations may be assigned for compensable limitation of flexion or extension.

In regards to the period prior to April 27, 2009, no higher rating is contemplated under Diagnostic Code 5260.  After April 27, 2009, the Veteran's left knee is rated as 20 percent disabling.  To warrant a disability rating in excess of 20 percent under Diagnostic Code 5260, the evidence must show flexion functionally limited to 15 degrees or less.  See 38 C.F.R. § 4.7.  None of the evidence suggests that flexion is limited to 15 degrees at any time since April 27, 2009.  All range of motion testing reflects that the Veteran retains flexion far better than 15 degrees.  

Referable to Diagnostic Code 5261, the extension was normal at 0 degrees throughout the appeal period, except at the March 2010 VA examination when it was 5 degrees; and no further decrease in extension on repetitive use has been demonstrated.  The evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 30 percent rating category requires limitation of extension to 20 degrees or more and the level of limitation contemplated by the 40 percent rating category requires limitation of extension to 30 degrees or more.  The evidence does not show findings commensurate with these requirements.

There is no evidence of ankylosis of the knee in flexion between 10 degrees and 20 degrees to warrant evaluation under Diagnostic Code 5256.  Lastly, there is no evidence of malunion or non-union of the tibia and fibula, to warrant evaluation under Diagnostic Code 5262.  

The preponderance of the evidence, therefore, is against a disability rating in excess of 30 percent for the period prior to April 27, 2009, or a rating in excess of 20 percent for the period thereafter under Diagnostic Code 5010-5260, based on findings of painful motion and limited flexion of the left knee.  

B. Instability or Subluxation

The Veteran is also in receipt of a 10 percent rating for instability for each knee under Diagnostic Code 5257.  

The September 2006 examiner was unable to test for stability due to the Veteran's pain and inability to flex his knee.  The April 2009 examination noted that the Veteran used a cane and left knee brace for stability, although stability tests for both knees were within normal limits.  In the March 2010 examination, the Veteran reported instability in his left knee, but no episodes of dislocation or subluxation.  He reported that he was falling and an incident occurred where he fell because his left knee locked and "popped out."  He did not report instability of the right knee.  It was also noted that the Veteran always uses a cane and a brace.  However, the examiner opined that instability of the knees was not found, and that the giving way was because of pain, not because of instability.  The results of the joint stability tests in the June 2014 examination, showed normal stability, and there was no evidence of recurrent patellar subluxation/dislocation.  Again it was noted that the Veteran used braces and a cane.  A treatment record from a year later in June 2015 indicated that a scooter was requested for the Veteran.  Finally, a December 2015 examination, the examiner noted instability of station in both knees.  Joint instability testing was performed, and the right knee demonstrated posterior and lateral instability (+1) and the left knee demonstrated anterior, medial, and lateral instability (+1).

Based on the above the Board finds that the Veteran is entitled to no more than a 10 percent rating for instability of either knee, as his symptoms have not been shown to arise to a severity level greater than slight.  Indeed, until 2015, his stability tests indicated that he had normal stability in both legs, and the devices he used to that point, i.e. braces and a cane, were a result of his knee pain and not a direct result of instability.

The Board has considered the Veteran's lay reports of instability; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of recurrent subluxation or patellar dislocation.  All stability testing was within normal limits.  Here, we find the medical evidence, prepared by skilled professionals, is far more probative and more credible than the lay evidence.

The preponderance of the evidence, therefore, is against the assignment of a separate, compensable rating under Diagnostic Code 5257.

Finally, the Board notes that the remaining codes for knee disabilities are not applicable.

For the reasons delineated above, the preponderance of the evidence, therefore, is against a disability rating in excess of 10 percent for instability of the right and left knees.   


ORDER

Entitlement to a rating for a bilateral hearing loss disability in excess of 60 percent disabling is denied.

Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 50 percent disabling prior to July 26, 2010, is denied.

Entitlement to a rating for chondromalacia with traumatic arthritis in the right knee in excess of 20 percent is denied.

Entitlement to a rating in excess of 30 percent for a left knee disability prior to April 27, 2009, and a rating in excess of 20 percent thereafter is denied

Entitlement to a rating for instability of the right knee in excess of 10 percent disabling is denied.

Entitlement to a rating for instability of the left knee in excess of 10 percent disabling is denied.

Entitlement to a TDIU prior to July 26, 2010, is granted,.

The claim for entitlement to a TDIU after July 26, 2010 is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


